ORDER

¶ 1 The petition of CompSource Oklahoma for certiorari is denied.
¶ 2 In cases where CompSource Oklahoma is representing an insured that is also an agency, department, or branch of state government, no filing fee for any review proceeding, appeal, original action, or petition for certiorari will be required. When Comp-Source Oklahoma is representing an insured that is a private enterprise, the standard filing fee will be required for the initiation of any review proceeding, appeal or original action, or the filing of a petition for certiora-ri. In cases where CompSource Oklahoma is initiating an appeal or original action on its own behalf, a filing fee will not be required.
ALL JUSTICES CONCUR.